Citation Nr: 0000304	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-32 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than December 
20, 1996, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

2.  Entitlement to an increased rating for chronic 
lumbosacral strain with sciatica and degenerative arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972 and from June 1973 to September 1976.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from 
decisions by the RO in Huntington, West Virginia.


FINDINGS OF FACT

1.  The veteran was last discharged from active service in 
September 1976.

2.  The veteran first filed a claim for TDIU on November 19, 
1989.

3.  The veteran has been unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability since July 7, 1989.


CONCLUSION OF LAW

The proper effective date to be assigned for the award of 
TDIU is November 19, 1989.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.400, 4.3, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU may be awarded, where a veteran's schedular rating is 
less than total, if evidence is received to show that he is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability.  38 C.F.R. 
§ 4.16 (1999).  Normally, consideration is given to such an 
award only if the veteran has a single service-connected 
disability ratable at 60 percent or more, or if he has two or 
more such disabilities with a combined rating of 70 percent 
or more, with at least one disability ratable at 40 percent 
or more.  38 C.F.R. § 4.16(a) (1999).  However, failure to 
satisfy these percentage standards is not an absolute bar to 
an award of TDIU.  38 C.F.R. § 4.16(b) (1999).  Rather, 
"[i]t is the established policy of [VA] that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled."  Id.

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  See 38 C.F.R. § 3.400 
(1999) (to the same effect).  An exception to that rule 
applies when the application for benefits is received within 
one year from the date of the veteran's discharge or release 
from active service.  In that situation, the effective date 
of the award is made retroactive to "the day following the 
date of discharge or release . . . ."  38 U.S.C.A. 
§ 5110(b)(1) (West 1991).  See 38 C.F.R. § 3.400(b)(2) (1999) 
(to the same effect).

In the present case, the record shows that the veteran was 
last discharged from active service in September 1976, and 
first filed a claim for TDIU on November 19, 1989.  
Consequently, because he did not file a claim for TDIU within 
one year of discharge, the effective date for the award of 
TDIU can be no earlier than November 19, 1989.  Id.  Thus, 
the operative question is whether and when, on or subsequent 
to November 19, 1989, do the facts demonstrate that he was 
entitled to TDIU.

In this regard, the Board finds that the evidence supports 
the conclusion that the veteran has been unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability since July 7, 1989.  The record 
shows that he last worked on that date, and that two days 
later, on July 9, 1989, he was admitted to a VA hospital for 
treatment of service-connected post-traumatic stress disorder 
(PTSD), degenerative changes of the lumbar spine, and tinea 
cruris and pedis.  In the resulting hospital summary, the VA 
treating physician opined that the veteran was "disabled on 
a psychiatric basis."  The Social Security Administration 
(SSA) has found the veteran to be disabled from July 7, 1989, 
due to low back pathology and PTSD, and while the SSA 
determination is not binding on VA, the SSA's conclusion is 
corroborated by reports dated in August and December 1989, 
prepared by a private psychiatrist and a Vet Center 
therapist, which reflect that the veteran was at that time 
unable to work as a result of service-connected disability.  
Moreover, it appears that this inability to work persisted in 
subsequent years, inasmuch as it was again noted by a 
psychiatrist in September 1993 that the veteran was unable to 
engage in gainful employment as a result of PTSD and low back 
difficulties.  Consequently, under the circumstances, it is 
the Board's conclusion that the evidence supports a finding 
that the veteran has been continuously disabled from work 
since July 7, 1989, due to service-connected disorders.  The 
evidence, at a minimum, gives rise to a reasonable doubt on 
the question.  38 C.F.R. § 4.3 (1999).

Because the veteran submitted his claim for TDIU more than 
one year after the date of his last discharge from service, 
the effective date of the award cannot predate the date of 
receipt of his claim.  38 U.S.C.A. § 5110(a), (b)(1) (West 
1991); 38 C.F.R. § 3.400(b)(2) (1999).  Inasmuch as the 
evidence supports the conclusion that he was unable to obtain 
or retain employment due to service-connected disability as 
of July 7, 1989, and his claim for TDIU was thereafter 
received on November 19, 1989, the Board finds that the 
appropriate effective date to be assigned for the award of 
TDIU is November 19, 1989.  To this extent, the appeal is 
granted.


ORDER

An effective date of November 19, 1989, is granted for the 
award of TDIU, subject to the law and regulations governing 
the award of monetary benefits.



REMAND

I.  Low Back

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has stressed that, in evaluating 
disabilities of the joints, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999).  The Court has indicated that 
these determinations should be made by an examiner and, if 
feasible, should be portrayed by the examiner in terms of 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).

In the present case, the record shows that the veteran's 
service-connected low back disability was not evaluated in 
the manner contemplated by the Court when he was examined by 
VA in December 1996 and April 1997.  Although the reports of 
those examinations contain information relating to the 
clinically observed range of motion in his low back, they do 
not contain a discussion relating to the level of additional 
impairment, if any, occasioned by factors such as weakness, 
excess fatigability, and incoordination, or by pain during 
flare-ups or with repeated use.  A remand is therefore 
required.  38 C.F.R. §§ 3.327, 4.2, 19.9 (1999).

A remand is also required so that additional records can be 
obtained from the SSA.  Although the record contains a copy 
of a July 1990 decision showing that the veteran has been 
granted SSA benefits due, in part, to disability associated 
with his low back, it does not contain a complete copy of the 
medical records relied upon by SSA in rendering that 
decision.  On remand, an attempt should be made to obtain 
those records so that they can be considered in the context 
of the veteran's claim for an increased rating.


II.  Hips

In August 1985, the RO denied the veteran's claim of service 
connection for arthritis of the hips.  Thereafter, in January 
1986, the veteran's representative notified the RO in writing 
that the veteran disagreed with that determination.  However, 
no statement of the case (SOC) addressing the issue was 
thereafter prepared.  In situations such as this, the Court 
has held that the Board should remand the matter to the RO 
for the issuance of a SOC.  See, e.g., Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

On remand, the RO should re-examine the claim of service 
connection for arthritis of the hips to determine whether 
additional development or review is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO should prepare a SOC in accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by granting the benefits sought 
on appeal, or the NOD is withdrawn.  38 C.F.R. § 19.26 
(1999).  If, and only if, a timely substantive appeal is 
received should this matter thereafter be certified to the 
Board for appellate review.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

		1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his low back that has 
not already been made part of the 
record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  The RO should obtain 
the records from SSA, and make an effort 
to ensure that all relevant records of 
VA treatment have been obtained for 
review.  The veteran should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.

		2.  After the above development has been 
completed, the RO should schedule the 
veteran for an orthopedic and neurologic 
examination for purposes of assessing 
the current severity of his service-
connected low back disorder.  The 
examiner(s) should review the claims 
folder and a copy of this remand before 
examining the veteran.  All indicated 
testing should be conducted, and current 
X-rays of the low back should be 
obtained.  The examiner(s) should 
indicate whether the veteran has muscle 
spasms on extreme forward bending; 
whether there is any listing of the 
spine, a positive Goldthwait's sign, or 
evidence of osteoarthritic changes or 
narrowing of joint spaces; and whether 
there is any abnormal mobility on forced 
motion.  The examiner(s) should also 
indicate whether the veteran has 
intervertebral disc syndrome of the low 
back and, if so, should indicate the 
frequency with which the veteran 
experiences attacks attributable to that 
condition.  The examiner(s) should also 
note whether the condition is manifested 
by persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain, demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings 
appropriate to the site of the diseased 
disc(s).  The examiner(s) should then 
indicate whether the intervertebral disc 
syndrome affecting the low back is best 
described as mild, moderate, severe, or 
pronounced.  Finally, the examiner(s) 
should conduct range of motion studies 
on the low back.  The examiner(s) should 
first record the range of motion 
observed on clinical evaluation, in 
terms of degrees.  If there is clinical 
evidence of pain on motion, the 
examiner(s) should indicate the degree 
of motion at which such pain begins.  
Then, after reviewing the veteran's 
complaints and medical history, the 
examiner(s) should render an opinion, 
based upon best medical judgment, as to 
the extent to which the veteran 
experiences functional impairments such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  
Specifically, the examiner(s) should 
indicate whether the overall disability 
picture, in terms of limited motion, and 
including weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with (1) slight, (2) moderate, 
or (3) severe limitation of motion in 
the lumbar spine.

		3.  The RO should re-examine the 
veteran's claim of service connection 
for arthritis of the hips to determine 
whether additional development or review 
is warranted.  If no preliminary action 
is required, or when it is completed, 
the RO should prepare a SOC in 
accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by 
granting the benefits sought on appeal, 
or the NOD is withdrawn.  The claim 
should be certified to the Board for 
appellate review if, and only if, a 
timely substantive appeal is received.

		4.  The RO should take adjudicatory 
action on the veteran's claim of 
entitlement to an increased rating for a 
service-connected low back disorder.  In 
so doing, the RO should consider and 
apply the principles set out at 
38 C.F.R. §§ 4.40 and 4.45, and in the 
Court's decision in DeLuca.  If the 
benefit sought is denied, a SSOC should 
be issued.  38 C.F.R. § 19.31 (1999).
 
After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



